Hotchkiss, J. (concurring in part):
I concur in the reversal of the judgment because of the error of the trial court in excluding the evidence offered by defendant, but I do not concur in so much of the opinion of the presiding justice as holds, as matter of law, that the indorsement of the name of plaintiff corporation, written by E. Moch, its de facto president, followed by the indorsement of E. Moch individually, was not a sufficient indorsement by plaintiff. The legal effect of such an indorsement it is not necessary to discuss.